Philip Benz was indicted for making a fraudulent return of his income for taxation. It appeared that he had subscribed to a statement that his income was less than $1,000, but, after receiving a “warning.” sent at the instigation of his brother, he made a return showing an income of $3,500. Eeld, that the oath, or even subscription to the return, is not needed to constitute it a fraudulent return; but that, if the party makes a false return, intending it to be acted on by the officers of the government, knowing its contents to be untiue. an indictment will lie.[Decided by Drummond, District Judge. Nowhere reported; opinion not now accessible. Statement of the point determined was taken from 7 Int. Rev. Rec. 25.1